UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 27, 2012 SOUTHERN NATIONAL BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia 001-33037 20-1417448 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(703) 893-7400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the following obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14b-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.
